The question presented is one of fact. Appellant brought an action of detinue against appellee to recover one bale of cotton. Appellant claimed title to the cotton under a mortgage by one Evans to appellant, executed on the 2d day of January, 1915, and recorded on the 5th day of the same month. The possession of the cotton by defendant was admitted on the trial.
The burden of proof was on the plaintiff to establish his title to the specific cotton. After a careful examination of the evidence, we are of the opinion that he has failed to do this. The circuit court, trying without a jury, reached the right conclusion and rendered proper judgment.
Affirmed.
ANDERSON, C. J., and MAYFIELD and SOMERVILLE, JJ., concur.